Citation Nr: 0700281	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right hand.

2.  Entitlement to service connection for neuropathy of the 
left hand.

3.  Entitlement to a compensable evaluation for chronic 
nephritis, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 Rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

An October 2004 rating decision increased the veteran's 
disability rating for diabetes mellitus from 20 percent to 40 
percent.  In a statement accompanying his January 2005 
substantive appeal, the veteran specifically indicated that 
he wished to appeal the issues listed above.  Therefore, the 
Board is left to assume that this issue is considered 
withdrawn.  

The issue of entitlement to an increased rating for chronic 
nephritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neuropathy of the right hand is not shown to be related 
to the veteran's military service and is not shown to have 
been caused or aggravated by a service-connected disability.

2.  Neuropathy of the left hand is not shown to be related to 
the veteran's military service and is not shown to have been 
caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Neuropathy of the right hand was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).

2.  Neuropathy of the left hand was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in May 2005, the veteran was sent a letter 
informing him of the evidence necessary to establish service 
connection for neuropathy of the left and right hands, what 
evidence the RO would obtain, and what evidence the veteran 
was expected to obtain.  This letter also expressly told the 
veteran to submit any evidence in his possession that 
pertains to his claims.  Since service connection for the 
neuropathy claims is being denied, there is no possibility of 
prejudice to the veteran if the notification is lacking with 
regard to information about the assignment of a disability 
rating or effective date.  See Dingess/Hartman, 19 Vet. App. 
473 (2006).  

While VCAA notice was not provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision - 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004) - the 
Board finds the issuance of a final decision would not be 
prejudicial to the veteran, as the veteran has been given 
adequate opportunity to submit evidence in response to this 
notice.  The Board thus finds that any error in the timing of 
the notice was not prejudicial to the veteran, and there is 
no reason in further delaying the adjudication of the claims 
decided herein.  Id.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and VA medical records have been obtained from every 
source identified by the veteran and are associated with the 
claims folder.  As VA examinations were provided in October 
1997, November 2003, and June 2004, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary to assist the claimant with these claims.  See 
generally 38 C.F.R. § 3.159(c)(4).  

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran's claim of entitlement to service connection for 
neuropathy of the left and the right hands, which he 
describes as being manifested by numbness and tingling in his 
fingertips one to two times per month, cannot be established 
on a direct basis, because, among other things, his service 
medical records show no instance of treatment for such a 
condition in service.  In this regard, the report of his 
March 1969 separation examination indicates the veteran's 
upper extremities were clinically normal, and the veteran 
noted having no significant medical history on separation.  
In addition, there is no medical evidence of record that 
suggests that neuropathy of the left and right hands is 
otherwise related to service.  Therefore, the veteran is not 
entitled to service connection on a direct basis.  

That said, the veteran's chief argument is that his 
neuropathy may be secondary to one of his service-connected 
disabilities.  However, the November 2003 VA skin examination 
report states that it appears less likely that the veteran's 
numbness is related to a diabetic neuropathy because his 
symptoms only occur one to two times per month and are very 
short-lived and are not chronic in nature.  Regarding the 
rest of his service-connected disabilities, the Board notes 
that all but one of these is service connected to the 
veteran's diabetes on a secondary basis.  A possible 
relationship between these disabilities and the veteran's 
neuropathy was therefore contemplated by the November 2003 VA 
examiner.  The only other disability for which the veteran 
has been service-connected on a direct basis is that of the 
left spermatocele, and there is no evidence of a causal 
connection between this disability and numbness in the 
veteran's fingertips.  Nor is there any medical evidence 
suggesting that neuropathy of the left and right hands is 
related to any of the veteran's service-connected 
disabilities to include his diabetes.  Therefore, the veteran 
is not entitled to service connection on a secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Service connection for neuropathy of the right hand is 
denied.

Service connection for neuropathy of the left hand is denied.  




REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  Although the claims file contains a November 2003 
VA examination report that notes the diagnosis of nephrotic 
syndrome, the veteran has not been afforded a VA examination 
to evaluate the severity of his nephritis.  The November 2003 
examination report indicates that no diagnostic and clinical 
tests were performed, and it does not discuss the veteran's 
nephritis in terms of the criteria set forth in 38 C.F.R. 
§ 4.115a.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take the appropriate 
steps to have the veteran scheduled for a 
VA examination to ascertain the nature, 
extent, and severity of his nephritis.  
The claims folder should be reviewed prior 
to the examination.  All indicated studies 
should be performed and all clinical 
findings should be reported in detail.  

The examination report should discuss the 
presence of constant or recurring albumin; 
hyaline and granular casts; red blood 
cells; transient, slight, or persistent 
edema; constant albuminuria; definite or 
marked decrease in kidney function or 
other organ systems (especially 
cardiovascular); blood urea nitrogen (BUN) 
and creatinine measured as milligrams per 
100 milliliters (mg%); and poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  It should be noted whether 
there is a need for regular dialysis.  If 
the examination findings show persistent 
edema and albuminuria, or BUN more than 80 
mg%, or creatinine more than 8 mg%, or 
markedly decreased function of kidney or 
other organ system (especially 
cardiovascular), the examiner should 
address whether sedentary activity is 
precluded due to one of these findings.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


